DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 8 and 14, the claims recite the abstract idea of 
(1) determining, based on first sensor data from one or more sensors, an environmental state relative to the autonomous vehicle, wherein operational commands for the autonomous vehicle are based 
(2) comparing the environmental state to a predicted environmental state relative to the autonomous vehicle; 
(3) determining, based on a differential between the environmental state and the predicted environmental state, whether to select a second machine learning model as the selected machine learning model:
Steps (1) - (3) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform steps (1)-(3) entirely mentally or with the aid of pen and paper based on sensor data from sensors, for example.  
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, limitations (1)-(3) recite the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes mathematical relationships, and calculations of an environmental state, mathematical comparison of a predicted environmental state and differential between an environmental state and a predicted environmental state in view of the specification (i.e., Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are not applied on any additional elements, i.e., computer, processor, memory, etc. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
Furthermore, the limitation “determining . . . whether to select a second machine learning model as the selected machine learning model” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, because no additional elements are recited outside of the abstract idea, the claims fail to recite “significantly more” than the recited abstract idea. (i.e., an innovative concept). In addition, even if generic computer elements were to be recited in a future amendment, simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  
In addition, the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. For example, the dependent claims fail to recite any additional elements outside of the abstract idea. 
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do e.g., “detecting out-of-model scenarios for an autonomous vehicle” claim 1). 

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/205597 to Moustafa et al. (Moustafa)
With respect to claims 1, 8 and 14 Moustafa discloses a method for detecting out-of-model scenarios for an autonomous vehicle (¶175 “using one or more corresponding machine learning models (e.g., to collect data as appropriate given a particular detected scenario)”) (¶186 “utilize one or more machine learning models to perform functions of the autonomous vehicle stack . . . to progressively improve performance of a specific task . . . trained machine learning model may then be used during an inference phase to make predictions or decisions based on input data”), comprising:
determining, based on first sensor data from one or more sensors, an environmental state relative to the autonomous vehicle, 
(¶ 233 “Such events may be detected by providing data from one or more sensors of the connected autonomous vehicle to one or more machine learning models (e.g., 1205). For instance . . . data 1215 (from integrated or extraneous sensors) describing conditions of the external environment surrounding the vehicle (e.g., weather information, road conditions, traffic conditions, etc.) or describing 
(FIG. 19, perception 1902, environmental model output, planning 1904, actuation 1906) 
(¶¶ 257 “construct an internal representation of its surroundings and place itself within that representation . . . environmental model . . . include . .  dynamic information about the environment . . . moving objects . . . velocity vectors . . . ego localization . . . where the vehicle fits within the model”)
wherein operational commands for the autonomous vehicle are based on a selected machine learning model1, 
(¶ 228 “data collected by two sensors (e.g., front and rear cameras with 2 megapixel (M P) resolution running at 30 frames per second (fps)) and process and analyze the data using one or more machine learning models executed by the in-vehicle autonomous driving stack to path plan and respond to various scenarios”)
(¶237 “where . . . no high bandwidth data path is detected, the machine learning models applied by the recommender system may result in a recommendation to send the data in a low-resolution format (e.g., 1425), such as merely describing coordinates of abstract obstacles detected by the vehicle 105”)
wherein the selected machine learning model comprises a first machine learning model;
(i.e., ¶264 “behavioral model loaded at 2002”) 
(FIG. 19, perception 1902, environmental model output, planning 1904, actuation 1906) 

(¶264 “observes dynamic information in the environment model. The dynamic information may include behavior information about dynamic obstacles (e.g., other vehicles or people on the road). The social norm modeling system then, in parallel: (1) determines or estimates a variation in the observed behavior displayed by the dynamic obstacles at 2012, and (2) determines or estimates a deviation of the observed behavior displayed by the dynamic obstacles from the behavior of the autonomous vehicle itself at 2014. For instance, the model may determine at 2012 whether the observed behavior of the other vehicles is within the current parameters of the behavioral model loaded at 2002, and may determine at 2014 whether the deviation between behavior of the vehicles is within current parameters of the behavioral model”) 
(¶331-334 “tracked behavior may be used by a planning phase 3420 of the autonomous vehicle software stack to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions that . . . driving significantly slower or faster than other drivers”; ¶346 “At 3612, it is determined whether an observed irregular behavior has been observed as being performed by a particular vehicle more than a threshold number of times. If so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)
(¶¶ 365-373 “comparator . . . apply limits to the vehicle behavior model . . . determine whether a change in motion . . . acceptable change in motion that occur within a predicted motion envelope . . . likelihood the change in motion would occur . . . comparator function . . . if the vehicle behavior model indicates a braking event is potentially anomalous . . . braking event that is expected is within an acceptable threshold (e.g., within a motion envelope) . . . within an acceptable threshold based on a motion envelope . . . assessment that the braking event is potentially anomalous can be overridden . . . comparator may be selected based on the particular vehicle behavior model . . . being used . . . comparator 3846 may be triggered to send feedback to the vehicle behavior model 3842 to modify its model”)

	(¶ 385 “a motion envelope that is defined by one or more limits or thresholds for normal vehicle behavior based on examining the inputs from sensors, other models, other edge devices, etc. The regression evaluation 4544 can then determine whether the change in motion indicated by a control event is outside one or more of the motion envelope limits or thresholds”)
	(FIG. 36, frequency > threshold? Yes, initiate dynamic behavior policy 3614, No, continue under default behavior policy 2616; FIG. 45 likelihood comparison, outside threshold, inside threshold; FIG. 48 receive prediction in change of motion during time interval t, is change in motion within threshold? Yes, No)
(¶37 “FIG. 34 is a simplified block diagram showing an irregular/anomalous behavior tracking model”; ¶¶ 331 “anomalous behavior detection . . . trigger dynamic behavior policies”, 332 “detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions that, for example . . . drivers who are not maintaining a safe lateral distance according to a Responsibility-Sensitive Safety rule set . . . driving significantly slower or faster than other drivers, or drivers weaving through traffic” ¶588 “The process of detecting patterns that do not match with the expected behaviors of sensor data is called anomaly detection”; ¶591 “Any suitable data sequence may be recognized as an anomaly by the system 8500”)
 determining, based on a differential between the environmental state and the predicted environmental state2, whether to select a second machine learning model as the selected machine learning model.  
	(i.e., ¶264 “determine at 2014 whether the deviation between behavior of the vehicles is within current parameters of the behavioral model”)
	(¶174 “utilize the trained machine learning models 256 to derive various inferences, predictions”)
(¶ 277 “predict how these vehicles will respond based on conditions observed in the environment . . . estimate future scenarios through projection of environmental conditions . . . check if the projections are credible and modify its behavior accordingly”)
behavioral models may be smaller, simpler "chunks" of an overall model, and may correspond to specific environments, scenarios, road segments, etc. As examples, scenario-specific behavioral models may include neural network models to show the probability of various actions of a corresponding vehicle in the context of the specific scenario (e.g., maneuvering an intersection, maneuvering a roundabout, handling takeover or pullover events, highway driving, driving in inclement weather, driving through elevation changes of various grades, lane changes, etc.). Accordingly, multiple behavioral models may be provided for a single vehicle and stored in memory of a particular vehicle using these models. Further, the use of these multiple models individually may enable faster and more efficient (and accurate) predictions by the particular vehicle compared to the use of a universal behavioral model modeling all potential behaviors of a particular vehicle”)
(¶¶ 365-373 “comparator . . . apply limits to the vehicle behavior model . . . determine whether a change in motion . . . acceptable change in motion that occur within a predicted motion envelope . . . likelihood the change in motion would occur . . . comparator function . . . if the vehicle behavior model indicates a braking event is potentially anomalous . . . braking event that is expected is within an acceptable threshold (e.g., within a motion envelope) . . . within an acceptable threshold based on a motion envelope . . . assessment that the braking event is potentially anomalous can be overridden . . . comparator may be selected based on the particular vehicle behavior model . . . being used . . . comparator 3846 may be triggered to send feedback to the vehicle behavior model 3842 to modify its model”  -- wherein a braking machine learning model may or may not be selected to actuate vehicle controls based on the threshold determination, i.e., ¶186 “machine learning models to perform functions of the autonomous vehicle stack”; ¶228 “machine learning models executed by the in-vehicle autonomous driving stack to path plan and respond to various scenarios”; wherein respective machine learning models direct actuation of different control modules in the autonomous driving stack, i.e., braking, lane change, autonomous to manual handover, etc. ¶181 “may utilize sensor data and outputs of other modules within the vehicle's autonomous driving stack to control a control unit of the vehicle in order to change driving maneuvers”; ¶183 “autonomous driving stack of a vehicle 105 may be coupled with drive controls 220 to affect how the vehicle is driven, including steering controls (e.g., 260), accelerator/throttle controls (e.g., machine learning models discussed herein may utilize one or more neural networks . . . trained or otherwise adapted to perform various data processing tasks (including tasks performed by the autonomous vehicle stack”; ¶226 “an autonomous driving stack 1015 using various . . . machine learning models may receive or retrieve the sensor data to generate outputs to the actuation and control block 1020 to autonomously steer, accelerate, and brake the vehicle 105”; ¶ 228 “using one or more machine learning models executed by the in-vehicle autonomous driving stack to path plan and respond to various scenarios.”; i.e., machine learning acceleration model (¶494)
(¶331-334 “tracked behavior may be used by a planning phase 3420 of the autonomous vehicle software stack to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions that . . . driving significantly slower or faster than other drivers”; ¶346 “At 3612, it is determined whether an observed irregular behavior has been observed as being performed by a particular vehicle more than a threshold number of times. If so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)
(¶ 382 “likelihood comparison 4546 corresponds to a comparator (e.g., 3846).”) 
	(¶ 385 “a motion envelope that is defined by one or more limits or thresholds for normal vehicle behavior based on examining the inputs from sensors, other models, other edge devices, etc. The regression evaluation 4544 can then determine whether the change in motion indicated by a control event is outside one or more of the motion envelope limits or thresholds”)
	(FIG. 36, frequency > threshold? Yes, initiate dynamic behavior policy 3614, No, continue under default behavior policy 2616; FIG. 45 likelihood comparison, outside threshold, inside threshold; FIG. 48 receive prediction in change of motion during time interval t, is change in motion within threshold? Yes, No)
	(¶¶1102-1103 Example 118 includes the subject matter of Example 117, where the computing system generates the recommendation data from an analysis of the sensor data. Example 119 includes the subject matter of Example 58, where the analysis includes application of a machine learning model.”)

	(FIG. 72, manual driving mode, remote control mode, autonomous driving mode)
(¶398 “Generally, if the change in motion as classified by the vehicle behavior model is not within the threshold (or limit) of vehicle behavior predicted by the regression model, then at 4812, an error signal can be sent to alert a driver to take corrective action or to alert the autonomous driving system to take corrective action”; ¶549-551 “a passenger riding with the human-driver may get into a sudden high-risk scenario and the human driver may take over to stop the car . . . autonomous driving systems may be specifically configured to detect and control these types of takeovers, which may allow for safer driving and avoidance of unpredictable behavior during the autonomous driving mode” FIG. 82, autonomous mode active, takeover signal, autonomous mode inactive; ¶¶ 330-331 “FIG. 33 illustrates an example "road rage" scenario by an HV . . . cut in front of the autonomous vehicle and may slow down abruptly. In response, the autonomous vehicle may slow down and change lanes to avoid the HV. The HV may then accelerate further and cut in front of the autonomous vehicle again, and may then abruptly slow down again. Because the HV has seen this maneuver from the HV multiple times, the autonomous vehicle may detect that the HV is an angry driver that is repeatedly cutting in-front of the autonomous vehicle. The autonomous vehicle can accordingly take a corrective action, such as, for example, handing off control back to its human driver . . . an irregular/anomalous behavior tracking model 3400 for an autonomous vehicle . . . uses the sensor data to detect/identify anomalous behavior observed by a particular HV (e.g., in an anomalous behavior detection software module 3404 as shown) . . . (e.g., in an unsafe behavior tracking software module 3408 as shown). In some cases, the tracked behavior may be used by a planning phase 3420 of the autonomous vehicle software stack to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs. Aspects of the model 3400 are described further below.”)
	(¶ 1173 “Example 189 includes the subject matter of any one of Examples 186-188, where determining that autonomous control of the vehicle should cease includes predicting, using a particular machine learning model, that conditions on an upcoming section of the path plan presents difficulties to autonomous driving during the upcoming section.”; FIG. 83; 
The process of detecting patterns that do not match with the expected behaviors of sensor data is called anomaly detection”; ¶591 “Any suitable data sequence may be recognized as an anomaly by the system 8500”; ¶ 594 “based on GRU models, the outputs may be a time series indicative of how the output is changing based on the input. The SRU model 8502 may be more sensitive to unknown classes than the baseline model (e.g., 8504).The error calculator 8512 may determine an error based on the difference between the output of the baseline model 8504 and the output of the SRU model 8502.”; ¶381 “safety controls can include constructing a vehicle motion vector hypothesis, constraining motion within the hypothesis envelope, and stopping the vehicle if control values go outside the envelope”; FIG. 44) 

With respect to claims 2, 9 and 15 Moustafa discloses determining the predicted environmental state based on second sensor data.  
(¶ 233 “Such events may be detected by providing data from one or more sensors of the connected autonomous vehicle to one or more machine learning models (e.g., 1205). For instance . . . data 1215 (from integrated or extraneous sensors) describing conditions of the external environment surrounding the vehicle (e.g., weather information, road conditions, traffic conditions, etc.) or describing environmental conditions along upcoming portions of a determined path plan, among other example inputs. The machine learning model 1205 may determine one or more types of events from these inputs”)
(1310, FIG. 3; 920, 925, FIG. 18; 1902, FIG. 19; 3402 sensors, 3404 anomalous behavior detection, 3408, trigger plan phase, 3422 dynamic policy for avoiding unsafe vehicles triggered, FIG. 34; 3602, FIG. 36; 3855A, 3855B, 3855C, FIG. 38; sensors depicted in FIG. 41 with prediction in 4110, obstacle and free space hypothesis, probabilistic sensor fusion, motion planning, sensor models; FIG. 44, steering, brake, throttle sensor, construct vehicle motion vector hypothesis, constrain motion within hypothesis envelope, majority voting to schedule control commands; FIG. 45 sensor data 4555, likelihood 
(¶ 228 “data collected by two sensors (e.g., front and rear cameras with 2 megapixel (M P) resolution running at 30 frames per second (fps)) and process and analyze the data using one or more machine learning models executed by the in-vehicle autonomous driving stack to path plan and respond to various scenarios”)

With respect to claims 3, 10 and 16 Moustafa discloses the second sensor data comprises sensor data associated with a time window ending at a time offset relative to a current time.  
(¶ 587 “equipped with several sensors . . . Under the assumption of real-time data processing fashion, which is vital for such systems, the data collected at time T should be processed before the next data generated is recorded at time T+1 (where the unit 1 here is the maximum resolution of the particular sensor). For a Camera (which generally operates at 30 frames per second) and a LIDAR (which generally operates at 20 sweeps per second), 33ms resolution and 50 ms respectively may be considered acceptable resolutions. Thus, high speed decisions are desirable. An event or situation is formed by a series of recordings over a period of time, so various decisions may be made based on a time-series problem based on the current data point as well as previous data points”)
(¶ 268-269 “trajectories of each of the vehicles might be calculated at time intervals using the following cost function . . . defined observation window N generates trajectory tryi”; FIG. 24, t1, tN described in ¶ 291; ¶357 “learning normal behavior of a vehicle . . . predicting the likelihood of a behavior of the vehicle for time interval t . . . regression algorithm compares the likelihood of a change of motion based on new received control events computed from the vehicle behavior model to the model (e.g., motion envelope) predicted by the regression algorithm”; ¶¶ 365 – 370; 384-388; 398, 413, 481 “safety model driving phases . . . first phase . . . separated by a non-safe lateral distance . . . last point in time in which the longitudinal distance is still safe . . . blame time” shown in FIG. 58; 502, 594, 611-612 “identification of persons captured in the image and video data and can reveal information related to the locations of such persons at particular points in time . .  predicting trajectory”; 749, 751 “sampling rate per sensor, context, and safety outcome data. Ground-truth data 12002 may include multiple data sets that 

With respect to claims 4, 11 and 17 Moustafa discloses wherein determining, based on the differential between the environmental state and the predicted environmental state, whether to select the second machine learning model as the selected machine learning model comprises:
 determining to select the second machine learning model as the selected machine learning model in response to the differential meeting a threshold.  
(¶388 “HMM output classification may be evaluated to determine whether the probability of anomalous behavior exceeds a desired threshold. If so, then an error signal 4506 may be sent to appropriate ECUs to control or otherwise affect vehicle behavior and/or to appropriate instrument displays. If a desired threshold is not exceeded, however, then the action to cause the change in motion may be allowed due to the regression evaluation considering additional conditions and factors (e.g., from other sensor data, environmental data, etc.)”)
(¶398 “Generally, if the change in motion as classified by the vehicle behavior model is not within the threshold (or limit) of vehicle behavior predicted by the regression model, then at 4812, an error signal can be sent to alert a driver to take corrective action or to alert the autonomous driving system to take corrective action”)
(¶346 “At 3612, it is determined whether an observed irregular behavior has been observed as being performed by a particular vehicle more than a threshold number of times. If so, at 3614, a dynamic 
(¶331-334 “tracked behavior may be used by a planning phase 3420 of the autonomous vehicle software stack to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions that . . . driving significantly slower or faster than other drivers”; ¶346 “At 3612, it is determined whether an observed irregular behavior has been observed as being performed by a particular vehicle more than a threshold number of times. If so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)
(¶¶ 365-373 “comparator . . . apply limits to the vehicle behavior model . . . determine whether a change in motion . . . acceptable change in motion that occur within a predicted motion envelope . . . likelihood the change in motion would occur . . . comparator function . . . if the vehicle behavior model indicates a braking event is potentially anomalous . . . braking event that is expected is within an acceptable threshold (e.g., within a motion envelope) . . . within an acceptable threshold based on a motion envelope . . . assessment that the braking event is potentially anomalous can be overridden . . . comparator may be selected based on the particular vehicle behavior model . . . being used . . . comparator 3846 may be triggered to send feedback to the vehicle behavior model 3842 to modify its model”)
(¶ 382 “likelihood comparison 4546 corresponds to a comparator (e.g., 3846).”) 
	(¶ 385 “a motion envelope that is defined by one or more limits or thresholds for normal vehicle behavior based on examining the inputs from sensors, other models, other edge devices, etc. The regression evaluation 4544 can then determine whether the change in motion indicated by a control event is outside one or more of the motion envelope limits or thresholds”)
	(FIG. 36, frequency > threshold? Yes, initiate dynamic behavior policy 3614, No, continue under default behavior policy 2616; FIG. 45 likelihood comparison, outside threshold, inside threshold; FIG. 48 receive prediction in change of motion during time interval t, is change in motion within threshold? Yes, No)
The process of detecting patterns that do not match with the expected behaviors of sensor data is called anomaly detection”; ¶591 “Any suitable data sequence may be recognized as an anomaly by the system 8500”)

With respect to claims 5, 12 and 18 Moustafa discloses wherein determining, based on the differential between the environmental state and the predicted environmental state, whether to select the second machine learning model as the selected machine learning model comprises determining to keep the first machine learning model as the selected machine learning model in response to the differential falling below a threshold.  
(FIG. 36, frequency > threshold? No, continue under default behavior policy 2616; FIG. 45 likelihood comparison, inside threshold 4548, action 4508; FIG. 48 receive prediction in change of motion during time interval t, is change in motion within threshold? Yes 4810 send signal to allow requested action)
(¶346 “At 3612, it is determined whether an observed irregular behavior has been observed as being performed by a particular vehicle more than a threshold number of times. If so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)
(¶ 367 “Regression model 3844 can determine whether a control event indicates a change in motion for the vehicle that is outside a motion envelope . . . comparator can compare the output classification of vehicle behavior model 3842 and the output prediction of regression model 3844 and determine whether a change in motion indicated by a control event is a fault or an acceptable change in motion that can occur within a predicted motion envelope . . . environmental conditions received as input (e.g., high rate of speed from sensor, stoplight ahead from road maps, rain from weather forecast), the 
(¶385 “a motion envelope that is defined by one or more limits or thresholds for normal vehicle behavior based on examining the inputs from sensors, other models, other edge devices, etc. The regression evaluation 4544 can then determine whether the change in motion indicated by a control event is outside one or more of the motion envelope limits or thresholds . . . the prediction may be within a motion envelope limit or threshold and the output classification may be within a normal threshold . . . cause the change in motion indicated by the control event is allowed to occur”)
(¶388 “HMM output classification may be evaluated to determine whether the probability of anomalous behavior exceeds a desired threshold. If so, then an error signal 4506 may be sent to appropriate ECUs to control or otherwise affect vehicle behavior and/or to appropriate instrument displays. If a desired threshold is not exceeded, however, then the action to cause the change in motion may be allowed due to the regression evaluation considering additional conditions and factors (e.g., from other sensor data, environmental data, etc.)”)

	With respect to claims 6, 13 and 19 Moustafa discloses wherein comparing the environmental state to the predicted environmental state comprising comparing one or more first visual anchors3 in the environmental state to one or more second visual anchors in the predicted environmental state.  
	(¶ 177 “object recognition and/or tracking of detected objects, among other example functions corresponding to autonomous perception of the environment encountered (or to be encountered) by the 
behavior displayed by the dynamic obstacles from the behavior of the autonomous vehicle itself at 2014”)
(¶609 “Image and video data may be collected . . . image capturing device mounted on the vehicle . . . identify people and their locations at certain points in time”; ¶683 “tag, such as tag 10220, may be a characterization metadata for data . . . area (e.g., highway, rural, suburban, city, etc.), traffic load (e.g., light, medium, heavy, etc.), presence of humans (e.g., pedestrian, bikers, drivers, etc.) and any other information relevant to the data”; FIG. 13-14, 1425 “obstacle size and coordinate”; ¶273 “input parameters to such models may include road environment information (e.g., map data), position and velocity vectors of surrounding vehicles”; 363; 683)

With respect to claim 7, Moustafa discloses the first machine learning model and the second machine learning model are included in a plurality of machine learning models, wherein each machine learning model of the plurality of machine learning models corresponds to a respective driving mode4 of the automated vehicle.  
(¶331-334 “tracked behavior may be used by a planning phase 3420 of the autonomous vehicle software stack to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs . . . detect anomalous or irregular behavior by a given HV by tracking sequences of driving actions that . . . driving significantly slower or faster than other drivers”; ¶346 “At 3612, it is determined whether an observed irregular behavior has been observed as being performed by a particular vehicle more than a threshold number of times. If so, at 3614, a dynamic behavior policy is initiated (e.g., to further avoid the vehicle). If not, the autonomous vehicle continues operating under the default behavior policy”)
(¶283 “Behavioral models may be based on the machine learning models used to enable autonomous driving in the corresponding vehicle . .  behavioral models may be smaller, simpler "chunks" of an overall model, and may correspond to specific environments, scenarios, road segments, etc. As examples, scenario-specific behavioral models may include neural network models to show the probability of various actions of a corresponding vehicle in the context of the specific scenario (e.g., maneuvering an intersection, maneuvering a roundabout, handling takeover or pullover events, highway driving, driving in inclement weather, driving through elevation changes of various grades, lane changes, etc.). Accordingly, multiple behavioral models may be provided for a single vehicle and stored in memory of a particular vehicle using these models. Further, the use of these multiple models individually may enable faster and more efficient (and accurate) predictions by the particular vehicle compared to the use of a universal behavioral model modeling all potential behaviors of a particular vehicle”)
wherein a braking machine learning model may or may not be selected to actuate vehicle controls based on the threshold determination, i.e., ¶186 “machine learning models to perform functions of the autonomous vehicle stack”; ¶228 “machine learning models executed by the in-vehicle autonomous driving stack to path plan and respond to various scenarios”; wherein respective machine learning models direct actuation of different control modules in the autonomous driving stack, i.e., braking, lane change, autonomous to manual handover, etc. ¶181 “may utilize sensor data and outputs of other modules within the vehicle's autonomous driving stack to control a control unit of the vehicle in order to change driving maneuvers”; ¶183 “autonomous driving stack of a vehicle 105 may be coupled with drive controls 220 to affect how the vehicle is driven, including steering controls (e.g., 260), accelerator/throttle controls (e.g., 262), braking controls (e.g., 264), signaling controls (e.g., 266), among other examples”; ¶193 “machine learning models discussed herein may utilize one or more neural networks . . . trained or otherwise adapted to perform various data processing tasks (including tasks performed by the autonomous vehicle stack”; ¶226 “an autonomous driving stack 1015 using various . . . machine learning models may receive or retrieve the sensor data to generate outputs to the actuation and control block 1020 to autonomously steer, accelerate, and brake the vehicle 105”; ¶ 228 “using one or more machine learning models executed by the in-vehicle autonomous driving stack to path plan and respond to various scenarios.”; i.e., machine learning acceleration model (¶494)
In context of selecting autonomous vehicle model or manual driving model: 
	(FIG. 72, manual driving mode, remote control mode, autonomous driving mode)
handing off control back to its human driver . . . an irregular/anomalous behavior tracking model 3400 for an autonomous vehicle . . . uses the sensor data to detect/identify anomalous behavior observed by a particular HV (e.g., in an anomalous behavior detection software module 3404 as shown) . . . (e.g., in an unsafe behavior tracking software module 3408 as shown). In some cases, the tracked behavior may be used by a planning phase 3420 of the autonomous vehicle software stack to trigger dynamic behavior policies for the autonomous vehicle in response to seeing patterns of anomalous behaviors in the HVs. Aspects of the model 3400 are described further below.”)
	(¶ 1173 “Example 189 includes the subject matter of any one of Examples 186-188, where determining that autonomous control of the vehicle should cease includes predicting, using a particular machine learning model, that conditions on an upcoming section of the path plan presents difficulties to autonomous driving during the upcoming section.”; FIG. 83) 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

[0311] In operation, the eight Advanced SoCs may each have networks trained and focused on specific tasks like pedestrian detection, sign detection, distance estimation, lane detection, collision avoidance, current occupancy grids, predicted occupancy grid, and steering control. Alternatively, the technology allows for joint training of a single network to handle multiple tasks, such as object detection, lane detection, freespace, distance estimation.
[0335] A suitable ADAS SoC is designed to be used for Lane Departure Warning (“LDW”), alerting the driver of unintended/unindicated lane departure; Forward Collision Warning (“FCW”), indicating that under the current dynamics relative to the vehicle ahead, a collision is imminent, Automatic Emergency Braking (“AEB”) identifying imminent collision, Adaptive Cruise Control (“ACC”), Lane Keeping Assist (“LKA”), and Lane Centering (“LC”).
186 Acceleration Cluster (400) may also include one or more deep learning accelerators (“DLAs”). Each DLA may be designed to run a specific neural network with better performance per watt performance than the same network would have if executed on a general-purpose CPU, GPU, or FPGA. For example, one or more DLA can be designed specifically to process a convolutional neural network (“CNN”) to detect features in perception data (e.g., data from cameras, RADAR, LIDAR) received from one or more sensors (e.g., cameras, RADAR, LIDAR) via I/O (170).
[0208] DLA can quickly and efficiently execute neural networks, especially CNNs, on processed or unprocessed data for any of a variety of functions, including, without limitation: (1) a CNN for object identification and detection using data from camera sensors, (2) a CNN for distance estimation using data from camera sensors (72, 74), (3) a CNN for emergency vehicle detection and identification and detection using data from microphones (102), (4) a CNN for facial recognition and vehicle owner identification using data from camera sensors (72), and (5) a CNN for security and/or safety related events, as discussed more fully below in a section “Additional Examples of Self-Driving Vehicles Using The Technology”, in the discussion of self-driving buses and self-driving patrol cars. As used herein and in the claims, the term “CNN” includes all types of CNNs, including region-based convolutional neural networks, (R-CNNs) and Fast R-CNNs, which may be used for object detection

[0273] According to one or more embodiments, the Advanced SoC (100) may perform more than three diverse, redundant processing tasks to ensure functional safety, and may use information from a variety of sensors, including ADAS systems, in controlling the vehicle. For example, in a preferred embodiment, DLA (401) may run a neural network trained to identify the presence of road conditions including rain, snow, ice, or black ice. When such road condition is identified, the DLA (401) notifies the CPLEX, GPU, and/or safety cluster engine of the condition, so that the path-planning and control routines may take the condition into account. . . . A sudden change in the relative angular velocities indicates that the vehicle has encountered a slippery surface, such as ice or oil. CPU Complex may further receive information regarding the vibrations of the axles from vibration sensors (85). A difference in vibration between the power-driven axle and a freely rotating axle indicates slippage at the road surface; sudden changes in the relative vibrations indicate that the road surface has changed. The results of the slippery road detection may be used to train and/or enhance a neural network that is designed to detect slippery road conditions.
341 Similarly, when secondary computer (200) is a camera-based LDW ADAS system, neural network in MCU (600) can learn to override the LDW when bicylists or pedestrians are present and a lane departure is, in fact, the safest maneuver.
[0705] Various neural networks can be executed on one or more of the SoCs. In example non-limiting embodiments, different neural networks can be executed on each SoC. For example, the first System-on-a-Chip can execute a neural network for pedestrian detection, the second System-on-a-Chip can execute a neural network for sign detection, the third System-on-a-Chip can execute a neural network for distance estimation, the fourth System-on-a-Chip can execute a neural network for lane detection, the fifth System-on-a-Chip can execute a neural network for collision avoidance, the sixth System-on-a-Chip can execute a neural network for a current occupancy grid, the seventh System-on-a-Chip can execute a neural 
[0706] According to embodiments, one or more neural networks can be specifically trained for a purpose, and on specific data. For example, the neural network for distance estimation may be trained for and on data generated by a LIDAR sensor.
0752] According to an example embodiment, controlling the autonomous vehicle can also include providing image information from at least one camera sensor as an input to either one or both of the first and second neural networks. According to an example embodiment, controlling the autonomous vehicle can also include providing image information from at least one infrared camera sensor as an input to one or both of the first and second neural networks
[0772] Another aspect of the technology is directed to a method for controlling an autonomous vehicle, comprising: executing a neural network for pedestrian detection on a first System-on-a-Chip, to generate at least one first signal, executing a neural network for sign detection on a second System-on-a-Chip, to generate at least one second signal, executing a neural network for distance estimation on a third System-on-a-Chip, to generate at least one third signal, executing a neural network for lane detection on a fourth System-on-a-Chip, to generate at least one fourth signal, executing a neural network for collision avoidance on a fifth System-on-a-Chip, to generate at least one fifth signal, executing a neural network for current occupancy grids on a sixth System-on-a-Chip, to generate at least one sixth signal, executing a neural network for predicted occupancy grid on a seventh System-on-a-Chip, to generate at least seventh first signal, executing a neural network for steering control on an eighth System-on-a-Chip, to generate at least one eighth signal, executing a computer vision algorithm on a central processing unit to generate a least one ninth signal, and using the signals to control at least one vehicle actuator.
US 20190384304 to Nvidia, is cited to disclose path detection for autonomous machines using deep neural networks, anchor points, prediction, models 
US 20150316383 A1 is cited to disclose selection of models
1. A method for estimating the motion of an object, comprising: extracting a feature of the object from acquired sensor data; classifying the motion of the object based on the extracted feature; selecting a 
6. The method of claim 1, wherein said classifying the motion of the object uses a classification algorithm selected from the group consisting of a neural network, a support vector machine, a Bayesian network, a Naive Bayes classifier, a decision tree, a k-nearest neighbour (KNN) approach, boosting, a Dynamic Bayesian Network (DBN), a Hidden Markov Model (HMM), reinforcement learning, logistic regression, genetic algorithms, and a Gaussian process.
7. The method of claim 1, further comprising selecting a motion model based on the classified motion.
8. The method of claim 7, wherein said estimating the motion parameter of the object includes estimating at least one of a velocity of the object and/or a distance traveled by the object based on said selected motion model.
9. The method of claim 7, wherein said selecting a motion model comprises at least one of selecting a distance-based motion model, selecting a velocity-based motion model, and/or selecting a dead-reckoning motion model.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition for “machine learning model” is provided in the specification although examples include “object detection identification and avoidance visual recognition, classification . . . simultaneous localization and mapping . . . image recognition and classification . . . text analytics ( extraction , classification ) . . . and many others” (Spec. ¶84) which do not necessarily require artificial intelligence. In addition, the specification indicates machine learning models are used to generate operational commands for a vehicle wherein different machine learning models (MLM) are used to control cruising, braking, lane changing, entering a highway, etc. and the used machine learning models can depend on driving mode (Spec. ¶ 43). The plain ordinary meaning of MLM is a file or program that can be used to recognize patterns and may represent rules, vector coefficients with values, a trained dataset, if then statements, etc. and differs from a machine learning algorithm or a neural network. See “ Difference Between Algorithm and Model in Machine Learning”, available at https://machinelearningmastery.com/difference-between-algorithm-and-model-in-machine-learning/; “What is a machine learning model?” available at:  https://docs.microsoft.com/en-us/windows/ai/windows-ml/what-is-a-machine-learning-model#:~:text=A%20machine%20learning%20model%20is,and%20learn%20from%20those%20data. Accordingly, under a BRI, a machine learning model is any file or program that includes rules, vector coefficients with values, a trained dataset, if then statements, etc., and in the context of the specification and claim 1, can be used to generate vehicle operational commands. 
        2 No limiting definition is provided for “predicted environmental state” but can include a kinetic field estimator (¶48), estimated or projected positions or trajectories of detected objects such as other vehicles and lanes (¶53) 
        3 Spec. ¶ 45 “visual anchors may comprise image objects . . . may include lane markers , street signs , traffic signals , pedestrians or other persons , vehicles on the road , parked vehicles , etc”. 
        4 Driving mode does not have a limiting definition but can include “examples of driving modes may include cruising ( e.g. , maintaining a particular speed ) , braking , lane changing , entering or exiting a highway , etc” or other driving modes that provide operational commands “use a corresponding machine learning model to determine operational commands” (Spec. ¶ 43) and further includes autonomous versus semiautonomous or manual driving modes (Spec. ¶ 29 “execute a second operating system when the
        autonomous vehicle is not in an autonomous ( or even partially autonomous ) driving mode”).